773 N.W.2d 721 (2009)
Edwin WORMSBACHER and W & F, L.L.C, Plaintiffs-Appellants,
v.
PHILLIP R. SEAVER TITLE COMPANY, INC. and First American Title Insurance Company, Defendants-Appellees.
Docket No. 138971. COA No. 281209.
Supreme Court of Michigan.
October 26, 2009.

Order
On order of the Court, the application for leave to appeal the May 19, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are *722 not persuaded that the questions presented should be reviewed by this Court.